DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive.
Regarding drawing objections: 
Applicant asserts the “ridge formation” of claim 6 is a particular shape protrusion 29, and that protrusion 29 may have two different shapes as described in [0073].  Examiner removes drawing objections.  Examiner thanks applicant for the explanation of the “corresponding recess” in claim 8, figure 8.  Drawing objection is removed.  Examiner thanks applicant for cancellation of claim 9.  
 Regarding claim objections, examiner thanks applicant for clarifying amendments to claims 11 and 12.  
Regarding indefiniteness rejection, examiner thanks applicant for changing the dependency of claim 8.  Indefiniteness rejection is removed.  
Regarding Paleschuk, applicant contends that Paleschuk does not disclose the resilient lining in the slot, because the bore has “grippier properties than materials forming other portions of the object”.  Applicant asserts this phrase means the slot must therefore lack a grippy property.  Applicant agrees that the slot is disclosed to have “gripping protrusions” or other texture in order to provide the same function as the resilient lining material.  Applicant asserts that this property is provided without the use of a resilient lining.  Examiner notes that Paleschuk teaches the desire to be “grippy” in both slot and channel locations; and teaches that the use of a resilient lining in the channel provides the function desired in the channel.  Examiner contends that Paleschuk suggests using the known material that performs the function in the channel would be an obvious manner to perform the same function in the slot.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-7, 13-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0089975 Paleschuck.
Regarding claim 1, Paleschuck discloses an ornamental component 10 for a bracelet and/or necklace that comprises an elongate member (strand 18), said ornamental component comprising: 
a housing; a channel 12 passing through the housing for supporting the elongate member (as shown in figure 1), the channel having an axis; and 
a single slot 14 within the housing for the elongate member to gain access to and from the channel [0030], the slot 14 being configured to be substantially parallel to the axis of the channel (as shown in figures 1-3) and passing right through a wall of the housing to the channel 12 (as shown in figures 1-3); 
wherein the channel and the slot provide a cut-out that creates a substantially C-shaped housing (as shown in figures 2-3), wherein the slot is configured to resist but allow the passing of the elongate member into the channel (configured to resist with “raised portions or textured or gripping projections” that still “facilitates insertion of a cord into the slot” [0031]);
wherein the channel 12 includes a resilient lining (“bore 12 may comprise…a material having generally softer or stickier or grippier properties than materials forming other portions of the object” [0028].  Paleschuck discloses that the slot includes “raised portions or textured or gripping projections” in it “that tend to grip a cord or a string traversing the slot” [0031].
Paleschuck does not disclose that the manner to achieve the feature of “tend to grip a cord or string traversing the slot” required in [0031] is by using the “material having generally softer or stickier or grippier properties”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the material that has “grippier properties” from the channel 12 of Paleschuck into the slot that also discloses a desire to “grip a cord”.  Examiner notes that Paleschuck discloses both the slot and channel desire the same characteristic of being “gripper” on the cord within both locations, and therefore examiner contends the manner of achieving this function known in Paleschuck in either location would have been an obvious manner of achieving the same function in the opposite location.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  

Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.  Examiner notes that applicant positively claims the combination of the component with a necklace/bracelet in claim 14, and with a specific necklace/bracelet in claim 15.  Therefore, examiner contends that any recitation to the cord/necklace/bracelet in claims 1-13 is considered intended use.  

Regarding claim 3, Paleschuck discloses an ornamental component according to claim 1, wherein the resilient lining [0028] includes at least one protrusion (“surface discontinuities or raised portions” [0028]), wherein the at least one protrusion prevents movement of the elongate member passing through the channel (“prohibit substantial sliding…without user manipulation” [0028]).

Regarding claim 6, Paleschuck discloses an ornamental component according to claim 3, wherein the protrusion comprises a ridge formation (diameter of the slot 14 is narrower than the diameter of the channel 12, shown in figures 2 and 3, and therefore causes a “ridge formation” on either side of the opening of the slot into the channel 12).

Regarding claim 7, Paleschuck discloses an ornamental component according to claim 1, wherein the resilient lining comprises an elastomer, like those listed in [0048].  Examiner contends that the materials listed in [0048] apply to both the structure of the housing and the structure of the lining, since some materials have “texture” or be “rougher” than the other materials listed, and meet the disclosure of Paleschuck.  

Regarding claim 13, Paleschuck discloses an ornamental component according to claim 1, wherein the housing comprises a material [0048] selected from the group metal, polymer, and elastomer.  Examiner contends that the materials listed in [0048] apply to both the structure of the housing and the structure of the lining, since some materials have “texture” or be “rougher” than the other materials listed, and meet the disclosure of Paleschuck.  

Regarding claim 14, Paleschuck discloses an ornamental component according to claim 1 on a bracelet and/or necklace (abstract).

Regarding claim 17, Paleschuck discloses the ornamental component of claim 1, wherein both the slot and adjacent channel have the resilient lining.  It would have been obvious to one of ordinary skill in the art before the effective filing date to make both parts of the resilient lining as one piece, as It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See MPEP 2144.04 (V) (b).  

Claims 8, 11, 12, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paleschuck as applied to claim 1 above, and further in view of 3273278 Lynch.
Regarding claim 8 (claim 8 is rejected twice, please see below), Paleschuck discloses an ornamental component according to claim 1, but does not detail the structure of the resilient lining within the channel.  
Lynch discloses a similar device wherein the resilient lining (“core may be made of any conventional resilient, plastic material” column 1, line 59) includes at least one housing engaging projection 23 on an exterior surface (exterior surface of the lining figure 2), and the housing 10 incorporates at least one corresponding recess (figure 7) within which the housing engaging projection can be secured.
It would have been obvious to one of ordinary skill in the art at the time of the invention to insert the known resilient lining desired in Paleschuck in the old and well-known manner of Lynch.  Examiner contends that these without the known manner of attachment in Paleschuck, it would be obvious to one of ordinary skill in the art of resilient inserts within a plastic housing with a slit, which allows a cord to be inserted through the slit into the axial channel, as both Lynch of Paleschuck are of similar device.  Examiner contends that this would result in the structure of Paleschuck with the lining, with the specific structure claimed by applicant. 

Regarding claim 11, Paleschuck discloses an ornamental component according to claim (assumed to be claim 1), but does not disclose the use of a pair of collars.  
Lynch discloses a similar device having a pair of collars (26 and 38), wherein each collar is configured to be mounted to an exterior surface of the housing at either end of the channel (as shown in figures 5 and 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to insert the known resilient lining desired in Paleschuck in the old and well-known manner of Lynch.  Examiner contends that these without the known manner of attachment in Paleschuck, it would be obvious to one of ordinary skill in the art of resilient inserts within a plastic housing with a slit, which allows a cord to be inserted through the slit into the axial channel, as both Lynch of Paleschuck are of similar device.  Examiner contends that this would result in the structure of Paleschuck with the lining, with the specific structure claimed by applicant. 

Regarding claim 12, Paleschuck discloses an ornamental component according to claim 11, wherein the pair of collars (of Lynch) are configured to interconnect with one another within the channel (they contact each other via the elongated tube 20, as shown in figure 5 and 6).  

Regarding claim 8, Paleschuck discloses the ornamental component of claim 1, having a resilient lining that engages the housing of the bead, but does not disclose the structure between the housing and the resilient lining. 
Lynch discloses a similar device wherein the resilient lining (“core may be made of any conventional resilient, plastic material” column 1, line 59) includes at least one housing engaging projection (26 and 38) on an exterior surface (opposite ends of the lining figure 2), and the housing 10 incorporates at least one corresponding recess (flat surfaces that are tilted) within which the housing engaging projection can be secured.
It would have been obvious to one of ordinary skill in the art at the time of the invention to insert the known resilient lining desired in Paleschuck in the old and well-known manner of Lynch.  Examiner contends that these without the known manner of attachment in Paleschuck, it would be obvious to one of ordinary skill in the art of resilient inserts within a plastic housing with a slit, which allows a cord to be inserted through the slit into the axial channel, as both Lynch of Paleschuck are of similar device.  Examiner contends that this would result in the structure of Paleschuck with the lining, with the specific structure claimed by applicant. 

Regarding claim 16, Paleschuck as modified discloses the component of claim 8 (second rejection, directly above) wherein the housing engaging projection (26 and 38) is secured within the at least one corresponding recess (slanted end surface of the housing) to prevent movement of the resilient lining in the axis direction relative to the housing.  Examiner contends that the ends 26 and 38 prevent movement in the linear direction of the strand as taught by Paleschuck and Lynch.  

Regarding claims 18-20, these claims share the first three lines.  Paleschuck discloses the ornamental component of claim 1, wherein the housing 10 defines a pair of edges defining an opening to the slot (either side of slot 14 best shown in figure 3), the edges being on opposed sides of the opening (as shown in figure 3).  
Regarding claim 18, Paleschuck discloses the resilient lining (in both the channel and slot, as discussed above), extends inwardly into the slot from both edges (to cover all sides of the slot, as suggested by Paleschuck) and has an arcuate shape when the slot is viewed perpendicular to the axis (the through bore 12 is circular, and therefore has an arcuate shape).  
Regarding claim 19, Paleschuck discloses the resilient lining extends continuously from one of the edges, through the channel, and to the other edge, please see claim 17 above.  

Regarding claim 20, Paleschuck discloses the resilient lining extends as in claims 17 and 19, and at both edges, the resilient lining has an arcuate shape that partially occludes the opening (in order to perform the “grippy” function).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over 2015/0055440 Hembo, in view of Paleschuck, in further view of 2016/0037870 Perkins.
Regarding claim 15, Hembo discloses an article of jewelry (watch) that comprises an elongate member (18, 20) having first and second opposable ends to be releasably joined together (using locking parts 22, 24), the article of jewelry incorporating at least one ornamental component (charms, figures 1-3), and further incorporating a clasp (“t-shaped strap or cord connector” abstract).  
Hembo does not disclose that the watch includes the use of the charm of claim 1, or the specific clasp as claimed.  
Paleschuck discloses the charm of claim 1.
Perkins discloses a clasp (for a watch, [0212] figure 4b) comprising: a female end component 300 for securing to a first end of the elongate member, the female end component incorporating a single first push- button fastening means 330; and 
a male end component 205 for securing to a second end of the elongate member and configured to be releasably secured within the female end component, the male end component incorporating a single second push- button fastening means 220 that is configured to be operated by an engaging portion of the first push-button fastening means 345, wherein: 
the first push-button fastening means 330 and second push-button fastening means 345 form a single push-button fastening means within the clasp in such a way that the engaging portion of the first push- button fastening means is movable between a locked position (figure 14a) in which disengagement of said male end component from said female end component is prevented and an unlocked position (figure 14b) in which disengagement of said male end component from said female end component is allowed; and 
depressing the single push-button fastening means detaches the male end component from the female end component (figure 20 as described).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the watch clasp of Perkins in place of the watch clasp in Hembo, as these are considered known equivalent watch clasps.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.  Examiner suggests amending to include the details of the collar as well as the housing engaging projection.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677